DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 1/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No, 10,431,232 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1, 3-5, 7-11, 15, 18, 19, 21-23, 25-29 and 33 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant claims an apparatus for synthesizing an audio signal, comprising: 5an input for receiving an encoded signal, a codebook for decoding the encoded audio signal, the codebook comprising a plurality of codes, 10a synthesizer for receiving from the codebook a code selected from the codebook on the basis of the encoded audio signal, and for generating a synthesized signal, and a processing unit comprising a hardware implementation and configured to apply 15a spectral tilt to the code of a wherein the apparatus is configured to determine the spectral tilt of the current frame of the audio signal on the basis of spectral envelope information for the current frame of the audio signal, and 25wherein the processing unit is configured to apply the spectral tilt by filtering the code from the codebook based on a transfer function modeling the spectral tilt. Applicant on pages 9-11 of the response argues that the claims as amended are not taught by the Yang reference. Upon consideration of Applicant arguments presented on pages 9-11 of the response, Examiner agrees. The cited prior art of record alone or in combination fails to teach the claimed combination of features, Therefore, claims 1, 3-5, 7-11, 15, 18, 19, 21-23, 25-29 and 33 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658